Citation Nr: 1210635	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  11-05 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at Centennial Hospital in Nashville, Tennessee, in December 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran had active military service from February 1971 to December 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Murfreesboro, Tennessee, which denied payment for services rendered at the Tennessee Heart and Vascular Institute/Tennessee Valley Healthcare System in September 2009.  In a December 2010 statement of the case (SOC) the VAMC clarified that the Veteran was approved for reimbursement for unauthorized medical expenses incurred at Tennessee Heart and Vascular Institute/Tennessee Valley Healthcare System from September 16-22, 2009, and denied "any claim past that date for this episode of care." 

The Veteran testified at a Board hearing at a Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is of record.  At his Board hearing, and in his April 2011 substantive appeal to the Board, the Veteran made clear that he is seeking reimbursement for unauthorized medical expenses incurred at a private healthcare facility in December 2010, rather than for care at a private facility in September 2009.  Thus, the issue has been re-characterized to comport to the evidence of record and the Veteran's contentions.  See 38 C.F.R. § 20.200.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).

The appeal is REMANDED to the Veteran's Health Administration (VHA) VAMC in Murfreesboro, Tennessee.  VA will notify the appellant if further action is required. 



REMAND

The Veteran seeks reimbursement of private health care costs incurred in December 2010.  The Veteran testified that in December 2010, he suffered from symptoms of a heart attack.  He was taken to Hendersonville Hospital in Hendersonville, Tennessee, by his daughter, where they stabilized him, and called VA who reported that they could not take him.  VA recommended they take him to Centennial Hospital, which is where he was sent for treatment for his heart attack.  The Veteran made clear that he is seeking reimbursement for unauthorized medical expenses incurred at private facilities in December 2010 for treatment of a heart attack, rather than for care at a private facility in September 2009, which is how the VAMC developed his claim.  The Veteran testified further that VA paid the bill for Hendersonville Hospital and the ambulance ride to Centennial Hospital; thus he is seeking reimbursement for unauthorized medical expenses incurred at Centennial Hospital in December 2010.  

The claim file does not contain any of the December 2010 records from Centennial Hospital, which are necessary to decide the Veteran's claim under Section 1728(a), Title 38, United States Code (for those who receive emergency treatment at a non-VA facility for a service-connected disability) and Section 1725, Title 38, United States Code (for those who are enrolled in the VA health care system at the time they receive emergency treatment at a non-VA facility).  

To ensure that VA has met its duty to assist the appellant in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, and to ensure full compliance with due process requirements, this case must be remanded so that the VAMC can obtain the Veteran's treatment records from Centennial Hospital, from the period of December 1, 2010 to January 31, 2011, and so that the VAMC can adjudicate all relevant evidence regarding the Veteran's claim of entitlement to reimbursement for unauthorized medical expenses incurred at Centennial Hospital in December 2010, in the first instance.  See 38 C.F.R. § 20.1304.



Accordingly, the case is REMANDED for the following :

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran an appropriate notice letter informing him of the information necessary to substantiate the claim of entitlement to reimbursement for unauthorized medical expenses incurred at Centennial Hospital in Nashville, Tennessee, in December 2010, under 38 U.S.C.A. §§ 7125 and 7128. 

2.  Take all necessary steps, including sending the Veteran appropriate medical record releases, to obtain all treatment records from Centennial Hospital in Nashville, Tennessee, from the period of December 1, 2010 to January 31, 2011.  

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The VA Medical Center must then adjudicate the claim under 38 U.S.C.A. §§ 7125 and 7128.  The Veteran was granted service connection for coronary artery disease, effective April, 2011.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



